Order issued December ~7 ,2012                                                 005 .9"7




                                            In The
                                    ourt of App al


                                    No. 05-12-01270-CV


                          STEPHAN[E ANN NOVICK, Appellant



                             ANDREW A. SHERVIN, Appellee


                                          ORDER

        We GRANT appellant’s December 3, 2012 motion for leave to file an amended brief. We

ORDER the amended brief tendered to this Court by appellant on December 3, 2012 filed as of the

date of this order.